UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee a i a ee ee ee ee ee eee ee x
UNITED STATES OF AMERICA,
: 18cv3372 (DLC)
-v~ : O8crl24 (DLC)
JOSEPH JORDAN, : ORDER
Defendant. :
a a i eee ee em ee a i Oe x

DENISE COTH, District Judge:

On April 12, 2021, Joseph Jordan, proceeding pro se, filed
a request for free copies of several Orders issued by this Court
and for free copies of his civil docket sheet. It is hereby

ORDERED that Jordan’s request for a copy of this Court’s
December 21, 2020 Order in Dkt. No. 18-cv-3372 is granted.

IT IS FURTHER ORDERED that Jordan’s other requests are
denied. Jordan previously filed a request for free copies of
his docket sheets on February 19, 2021, and the Court granted
the request. Jordan should be advised that requests for copies
of his docket sheets made more frequently than once per year are
unlikely to be granted.

SO ORDERED;

Dated: New York, New York
May 4, 2021

Las. My

ISE lise COTE
United ste es District Judge

 
Copy mailed to:

JOSEPH RAY JORDAN (Register #: 60818-054)
FCI BUTNER MEDIUM I

FEDERAL CORRECTIONAL INSTITUTION

P.O, BOX 1000

BUTNER, NC 27509

 
